In an action for divorce, in which the defendant husband counterclaimed for divorce and for custody of the infant issue of the parties, defendant appeals from a judgment of the Supreme Court, Dutchess County, dated August 7, 1975, which, after a nonjury trial, inter alia, granted plaintiff a divorce and awarded her custody of the infant. Judgment affirmed, without costs or disbursements. The evidence in the record is sufficient to support the trial court’s findings in plaintiff’s favor. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.